Citation Nr: 1818484	
Decision Date: 03/27/18    Archive Date: 04/04/18

DOCKET NO.  14-30 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for arthritis of the sacro-iliac joints (claimed as degenerative arthritis).

2. Entitlement to service connection for degenerative arthritis of the sacro-iliac joints. 

3. Entitlement to service connection for a stomach disability, to include as secondary to degenerative arthritis of the sacro-iliac joints. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

Mariah N. Sim, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1966 to July 1969. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

This case was previously before the Board in June 2017, at which time the issues currently on appeal were remanded for additional development.  The case has now been returned to the Board for further appellate action. 

The Veteran previously requested a hearing before a member of the Board.  However, in March 2018 correspondence, the Veteran withdrew his request for a hearing before the Board.  The hearing request is therefore deemed withdrawn and there is no bar to proceeding with the appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2017).  


FINDINGS OF FACT

1.  An unappealed January 1981 Board decision denied entitlement to service connection for multiple joint disabilities, to include right knee and bilateral hips.    

2.  The evidence associated with the record subsequent to the January 1981 Board decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of course, and raises a reasonable possibility of substantiating the claims of entitlement to service connection for arthritis of the sacro-iliac joints.

3.  The Veteran's degenerative arthritis of the sacro-iliac joints is etiologically related to active service.  

4.  The Veteran's stomach disability is etiologically related to medication used to treat a service-connected disability.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received sufficient to reopen a claim of entitlement to service connection arthritis of the sacro-iliac joints.  38 U.S.C. §§ 5108, 7104, 7105 (2012); 38 C.F.R. § 3.156 (2017).

2. The criteria for service connection for degenerative arthritis of the sacro-iliac joints have been met. 38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

3. The criteria for service connection for a stomach disability, to include as secondary to degenerative arthritis of the sacro-iliac joints, have been met. 38 U.S.C. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen

In this case, the RO initially denied service connection for degenerative arthritis in February 1980.  The RO found at that time that there was no nexus between any arthritis and the Veteran's active service, due to the condition pre-existing service.  The Board upheld this denial in January 1981.  The Veteran did not appeal the Board decision from January 1981.  Since then, the Veteran has applied for entitlement for service connection for a degenerative arthritis of the sacro-iliac joints.

The evidence received since the January 1981 includes continuing post-service treatment records indicating the Veteran's degenerative arthritis of the sacro-iliac joints are etiologically related to the Veteran's active service.  That evidence is new and material.  In this regard, it has not been previously considered by VA and it raises a reasonable possibility of substantiating the claim of entitlement to service connection for arthritis of the sacro-iliac joints.  Accordingly, reopening of the claim of entitlement to service connection for arthritis of the sacro-iliac joints is warranted.

Entitlement to Service Connection

The Veteran has claimed entitlement to service connection for degenerative arthritis of the sacro-iliac joints, and a stomach disability as secondary to degenerative arthritis of the sacro-iliac joints.  The Veteran maintains that he has current degenerative arthritis of the sacro-iliac joints with symptomatology that began during active service, to specifically include hip pain during and since active service.  The Veteran maintains that he has a current stomach disability due to the continuous use of medication related to treatment of his degenerative arthritis. 

A review of the post-service treatment records indicate that the Veteran has complained of continuing knee pain, received a diagnosis of degenerative arthritis of the sacro-iliac joints, and received continuing treatment.  Further, he received treatment in the form of continuous and daily medication to alleviate the symptomatology of his degenerative arthritis.  A review of the post-service treatment records indicates that the Veteran underwent surgery for a stomach disability. 

The Veteran was afforded a VA examination in January 1980 for his degenerative arthritis, at which time he reported an acute onset of pain in his bilateral hips and low back in April 1979.  The VA examiner noted that the Veteran took daily medication to alleviate the pain, but the medication was not successful.  The examiner diagnosed degenerative arthritis.  The examiner did not provide an opinion regarding the nature and etiology of the Veteran's condition at this time. 

The Board finds the January 1980 VA medical opinion to be inadequate for adjudication purposes.  In this regard, the examiner failed to provide an opinion regarding service connection.  As there is no opinion, the January 1980 VA examination cannot be used as the basis of a denial of entitlement to service connection.   

Of record is a January 2010 letter from the Veteran's private treatment provider, Dr. K.T.  In that letter, Dr. K.T. noted that the Veteran had been under his care for more than 20 years.  Dr. K.T. opined that the Veteran's arthritis was related to, or exacerbated by, the Veteran's active service.  In this regard, Dr. K.T. noted that the Veteran experienced pain in his lower extremities almost immediately upon entry into active service.  Dr. K.T. further noted that the Veteran was placed on a physical profile and treated for his pain with medication while he was in active service.  Dr. K.T. noted that the Veteran continued to have significant joint issues subsequent to his separation from active service, which included arthritis necessitating bilateral hip replacement.  Dr. K.T. also found that the Veteran had a stomach disability as the result of the Veteran's chronic use of non-steroidal and anti-inflammatory medication prescribed for treatment of his arthritis.   

In sum, the Veteran first manifested symptoms which lead to his later diagnosis of degenerative arthritis of the sacro-iliac joints while he was in active service.  The Veteran's regular treatment provider indicated that the Veteran's degenerative arthritis was caused or aggravated by his active service, and that the Veteran subsequently developed a stomach disability as the result of medication used to treatment the pain he experienced as a result of his arthritis.  

Therefore, the Board finds that the preponderance of the evidence for the claims of entitlement to service connection for degenerative arthritis of the sacro-iliac joints and for a stomach disability.  Accordingly, entitlement to service connection for degenerative arthritis of the sacro-iliac joints, and entitlement to service connection for a stomach disability is warranted.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been received, reopening of the claim of entitlement to service connection for arthritis of the sacro-iliac joints granted.

Entitlement to service connection for degenerative arthritis of the sacro-iliac joints is granted. 

Entitlement to service connection for a stomach disability is granted.
 



____________________________________________
Kristin Haddock
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


